Citation Nr: 1708639	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  10-09 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased apportionment of the Veteran's VA compensation benefits in an amount in excess of $600 per month prior to April 1, 2015 for the Veteran's former spouse.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969. 
The Appellant is the Veteran's estranged spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision of November 2009 of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO) that granted an apportionment of the Veteran's VA benefits to his estranged spouse.

FINDINGS OF FACT

1.  The Appellant is the former spouse of the Veteran; the parties divorced on March [redacted], 2015.

2.  In a November 2009 decision, the RO granted the Appellant's claim of entitlement to spousal apportionment, effective December 1, 2009.  The RO notified the Appellant of this decision in a November 19, 2009 letter.

3.  The notice of disagreement (NOD) received on January 11, 2010 was filed by the Veteran, not by the Appellant.   

CONCLUSION OF LAW

The Veteran is not a proper claimant did not file a NOD regarding the November 2009 decision that granted entitlement to spousal apportionment.  38 U.S.C.A. 
§§ 7105, 7108 (West 2014); 38 C.F.R. §§ 3.665, 20.200, 20.201, 20.302 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  This is so because, as discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on statutory interpretation.  The aforementioned notice and development requirements are therefore inapplicable and need not be considered with regard to this claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-04, 69 Fed. Reg. 59989 (2004) (VA not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

In this case, on July 13, 2009, the Appellant filed a claim for entitlement to spousal apportionment, which was granted in a November 19, 2009 decision.  In a letter dated the same day (November 19, 2009), the RO notified the Appellant of the decision and notice of her appellate rights.  This letter notified the Appellant that she had 60 days from the date of the letter to appeal the decision.  The notice letter was sent to the mailing address provided to VA by the Appellant in her July 13, 2009 claim.  There was no indication that the Appellant did not receive the notice letter and the notice letter was not returned as undeliverable.

Further, the RO sent a November 2009 notice letter to the Appellant at the mailing address of record.  The Appellant has not asserted that she did not receive this letter, and the record does not otherwise indicate that it was undelivered.  Thus, the presumption that the notice was mailed to and received by the Appellant has not been rebutted.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (holding that "[t]he [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary."); see also Clark v. Principi, 15 Vet. App. 61, 63 (2001); Boyd v. McDonald, No. 10-582 (Aug. 5, 2014).

Following the November 2009 decision, VA did not receive a written communication within 60 days from the Appellant wherein she expressed dissatisfaction with that decision, including the amount or the effective date of the benefits awarded.  In a contested claim, a claimant or her representative must file a notice of disagreement with a determination of the RO within 60 days from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.501 (a) (2016).  If a notice of disagreement is not filed within the prescribed period, the RO decision becomes final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.160 (d) (2016); 
38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2016).  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal. 38 U.S.C.A. § 7105 (c).

The Board finds that the evidence of record demonstrates that the Appellant did not file a notice of disagreement with the November 2009 decision.  In making this determination, the Board acknowledges that the Veteran (not the Appellant) submitted a statement in January 2010 where he disagreed with the November 2009 decision. 

Generally, before the Board may exercise jurisdiction over any claim, an individual must show that he or she is a proper claimant.  See Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  In order to be a proper claimant, the law requires that a claimant have standing to file an appeal.  For a claimant to have standing to file an appeal, that individual must demonstrate that he or she has been injured and has a "personal stake in the outcome of the controversy."  Baker v. Carr, 369 U.S. 186, 204, 7 L. Ed. 2d 663, 82 S. Ct. 691 (1962); Belton v. Principi, 17 Vet. App. 209, 211 (2003); Redding v. West, 13 Vet. App. 512, 514 (2000).

Although arising from a veteran's benefits, an apportionment is an entity legally separate from those benefits.  Thus, when a veteran's dependent files on his or her own behalf for an apportionment, they seek to exercise his or her right to an apportionment.  38 U.S.C.A. § 5307 (West 2014); Belton, 17 Vet. App. at 211; Redding, 13 Vet. App. at 514-15; Hall v. Brown, 5 Vet. App. 294, 294-95 (1993).

The law requires that an appellant who files an appeal is required to have standing. For an appellant to have standing, that individual must demonstrate that he or she has been injured and has a "personal stake in the outcome of the controversy." Baker v. Carr, 369 U.S. 186, 204, 7 L. Ed. 2d 663, 82 S. Ct. 691 (1962); Belton v. Principi, 17 Vet. App. 209, 211 (2003); Redding v. West, 13 Vet. App. 512, 514 (2000). 

Consequently, in the present case, the Veteran does not have legal claim to the apportioned benefits or the apportionment of benefits.  His former spouse (the Appellant) is entitled to the apportioned compensation over which he no longer has entitlement because of his current incarceration.  It is her claim, and any appeal seeking an increased apportionment to her decision would have to be from her.  This clearly is not an appeal from her for an increased apportionment of the Veteran's VA compensation benefits. 

Further, it is the Appellant's right to seek additional apportionment, including through the pursuit of claim of entitlement to an earlier effective date for the grant of apportionment.  38 U.S.C.A. §§ 7104, 7108; 38 C.F.R. § 3.665.  

However, as determined above, his spouse has not filed a notice of disagreement despite being sent of notice of the November 2009 decision and notice of her appellate rights.

The Board acknowledges that the RO accepted the notice of disagreement submitted by the Veteran (and, later, the substantive appeal submitted by the Veteran) as valid and timely and, thus, issued a statement of the case and certified the claim to the Board for appellate review.  The Board improperly remanded the issue for further development in September 2013.  In this regard, although the Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal, a timely filed notice of disagreement is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).

For these reasons, while the payment of an apportioned share of the Veteran's compensation benefits to the Appellant is a benefit under the laws administered by the VA, it is the Appellant, not the Veteran, who is eligible for such a benefit.  

As the Veteran is not a proper claimant, he is not the proper party to prosecute the above-captioned claim, to include the submission of a notice of disagreement.  Thus, the Veteran's January 2010 submission has no legal significance with regard to the issue of increased apportionment following the November 2009 decision.  Consequently, the appeal is denied, and the Board is currently without jurisdiction to consider the underlying the claim.  38 U.S.C.A. § 7108; 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016).

ORDER

The proper claimant did not file a timely notice of disagreement regarding the November 2009 decision that granted apportionment to the Appellant; this matter is therefore dismissed.


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


